Mu. Justice Aldkey
delivered the opinion of the court.
The appellant, Crispin Serrano, together with five others, was charged before the Municipal Court of Manatí with a breach of the peace. The case was tried de novo against the *485appellant and two of the other defendants in the District Court of Arecibo and there Crispin Serrano and Ouan.C. G-ar-cia were convicted and sentenced to two months’ imprisonment in jail. Only Serrano appealed.
The appellant bases his appeal on two'grounds, namely, that the information is defective and that the judgment of conviction is not supported by the evidence.
We do not find that the alleged errors have been proved. The information charged the defendants with wilfully and maliciously disturbing the peace and quiet of the neighborhood by quarreling among themselves and' creating a great tumult, and this is all that was necessary to allege, for quarreling is one of the ways in which a breach of the peace may be committed.
As to the second ground of error, it is sufficient to say that the evidence regarding the participation of the appel- ] ant in the offense of which he has been convicted being contradictory, as he himself acknowledges, and the conflict in the evidence having been decided against the appellant by the court, and it not having been alleged that in so doing it was influenced by passion, prejudice, or partiality, or that manifest error was committed, we are not justified in disturbing its finding.
The judgment appealed from should be affirmed.

Affirmed.

Justices Wolf, del Toro and Hutchison concurred.
Mr. Chief Justice Hernández took no part in the decision of this case.